DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   MARIA ALICE LORCA VERAS and WALDERICO CLEMENCEU C.
                         LORCA,
                        Appellants,

                                    v.

                    CHRISTOPHER NELS OSHER,
                            Appellee.

                              No. 4D18-582

                              [May 14, 2020]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; Cymonie Rowe and James Nutt, Judges; L.T. Case
No. 50-2014-CA-003155-XXXX-MB.

   Maria Alice Lorca Veras and Walderico Clemenceu C. Lorca, Lantana,
pro se.

  S. Brian Bull of Scott, Harris, Bryan, Barra & Jorgensen, P.A., Palm
Beach Gardens, for appellee.

      ON APPELLANTS’ MOTION FOR REVIEW OF ORDER TAXING
                APPELLATE ATTORNEY’S FEES

PER CURIAM.

  Affirmed.

DAMOORGIAN and CIKLIN, JJ., and KANNER, DANIEL, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.